Title: Proceedings of a General Court-Martial for the Trial of Major General Charles Lee, [4 July 1778]
From: Hamilton, Alexander
To: 


[New Brunswick, New Jersey, July 4, 1778]
Lieutenant Colonel Hamilton being sworn,
Q. Did you deliver General Lee any orders from General Washington the 27th or 28th of June, respecting his attacking the enemy?
A. I wrote General Lee a letter the evening of the 27th of June, by General Washington’s order, a copy of which I have not; but it was conceived in the spirit, as I understood, of former orders that had been given by him to General Lee, and was occasioned by an apprehension (as declared to me by General Washington) that the enemy might move off either at night or very early in the morning, and get out of our reach, so that the purpose of an attack might be frustrated: To remedy this, the order directed that General Lee should detach a party of 6 or 800 men to lie very near the enemy, as a party of observation, in case of their moving off, to give the earliest intelligence of it, and to skirmish with them so as to produce some delay, and give time for the rest of the troops to come up: It also directed that he should write to Colonel Morgan, desiring him (in case of the enemy being on their march) to make an attack on them, in such manner as might also tend to produce delay, and yet not so as to endanger a general rout of his party, and disqualify them from acting in concert with the other troops, when a serious attack should be made: This, I understood from General Washington, was in pursuance of his intention to have the enemy attacked, and conformable to the spirit of previous orders he had given General Lee for that purpose. This letter was sent off by a light-horseman, and the foregoing is the purport of it, to the best of my recollection.
General Lee’s question. What hour was the letter sent off to me?
A. It was rather late in the evening. I went to bed soon after.
Captain Mercer being sworn.
Q. What hour was the letter received from Colonel Hamilton by General Lee?
A. To the best of my recollection, it was past one o’clock in the morning of the 28th of June.
Captain Edwards being sworn,
Q. What hour was the letter received from Colonel Hamilton by General Lee?
A. When the express came I got up and looked at the watch, and think it was near two o’clock by the watch; I then immediately wrote to Colonel Morgan, General Dickinson, and Colonel Grayson, to comply with the contents of the letter that General Lee received from Colonel Hamilton, and sent off the light-horsemen to them.
Q. to Colonel Hamilton. Did you conceive General Washington’s orders, or the spirit of them, to General Lee, were to attack the enemy at all events?
A. I do not. I can’t conceive that General Washington could mean to give orders so extremely positive, but that circumstances, which had been unforeseen, might arise, to leave the officer, who had the execution of them, liberty to deviate; but, from everything I knew of the affair, General Washington’s intention was fully to have the enemy attacked on their march, and that the circumstances must be very extraordinary and unforeseen, which, consistent with his wish, could justify the not doing it.
General Lee’s question to Colonel Hamilton. Did you, either by letter to me, or in conversation with me, communicate this idea of General Washington’s intention as fully and clearly as you have done it to the Court?
A. I do not recollect that I ever did.
General Lee’s question. Was your idea of General Washington’s intention that I should attack the enemy, had I found them in the situation which General Dickinson’s intelligence assured me they were; that is, the whole arranged in order of battle, at or near [the] Courthouse?
A. I knew nothing of General Dickinson’s intelligence; but were the enemy’s whole army drawn up in order of battle near the Courthouse, I do not conceive it was General Washington’s intention to have them attacked by your detachment.
The Court adjourn till tomorrow morning at 8 o’clock.
